DETAILED ACTION
     Response to Amendment
-	The reply filed 02/02/21, has been entered. Claims 1-22 pending in the application. -	
 -	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office. 
                                    Allowable Subject Matter 
1.	Claims 1-16 have been previously allowed. Claims 17-22 are allowed. The following is an Examiner's statement of reasons for allowance: 
          Independent claim 17 of the present application teaches, for example, “A method for a channel decoding performed by an apparatus in a communication system, the method comprising: receiving, using a transceiver of the apparatus, a signal; determining, using at least one processor of the apparatus, a size of an input bit before segmentation from the received signal; determining, using the at least one processor of the apparatus, a number of code blocks based on the size of the input bit and a maximum number of information bits corresponding to a largest parity-check matrix; determining, using the at least one processor of the apparatus, a size of a code block based on the number of code blocks; determining, using the at least one processor of the apparatus, a parity-check matrix based on the size of the code block; and decoding, using a decoder of the apparatus, the input bits based on the parity- check matrix”.
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “determining, using at least one processor of the apparatus, a size of an input bit before segmentation from the received signal; determining, using the at least one processor of the apparatus, a number of code blocks based on the size of the input bit and a maximum number of information bits corresponding to a largest parity-check matrix; determining, using the at least one processor of the apparatus, a size of a code block based on the number of code blocks; determining, using the at least one processor of the apparatus, a parity-check matrix based on the size of the code block; and decoding, using a decoder of the apparatus, the input bits based on the parity- check matrix”. Consequently, claim 17 is allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112